Citation Nr: 0514753	
Decision Date: 05/31/05    Archive Date: 06/08/05

DOCKET NO.  02-06 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The veteran served on active duty from May 1965 to April 
1967.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2001 rating decision by 
the Louisville, Kentucky, Department of Veterans Affairs (VA) 
Regional Office (RO).  This case was before the Board in 
December 2003 when it was remanded for additional 
development.

The Board notes that the veteran had requested a hearing 
before the Board at the RO in his May 2002 VA Form 9; 
however, in January 2003, he withdrew his hearing request.


FINDINGS OF FACT

1.  Hearing loss disability was not present at the time of 
the veteran's discharge from service, was not manifested 
within one year of the veteran's discharge from service, and 
is not etiologically related to the veteran's military 
service. 

2.  Tinnitus was not present in service and is not 
etiologically related to the veteran's military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred or 
aggravated during active service, nor may the incurrence or 
aggravation of bilateral sensorineural hearing loss during 
active service be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2004).  

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) [codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)] and the regulations implementing it provide that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in his possession that 
pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."Id. at 121.

With respect to the veteran's claims for service connection, 
the record reflects that through a May 2004 letter, the 
veteran was informed of the evidence and information 
necessary to substantiate his claims, the information 
required of him to enable VA to obtain evidence in support of 
his claims, the assistance that VA would provide to obtain 
evidence in support of his claims, and the evidence that he 
should submit if he did not desire VA to obtain such evidence 
on his behalf.  VA specifically informed the veteran that he 
should submit any pertinent evidence in his possession.  

After notice was provided, the veteran was provided ample 
time to submit or identify pertinent evidence.  After 
compliance with the notice requirements of the VCAA and the 
implementing regulations, the RO readjudicated the veteran's 
claims in February 2005.  There is no indication in the 
record or reason to believe that its decision would have been 
different had the claims not been initially adjudicated prior 
to the provision of the required notice.  Therefore, the 
Board is satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations and 
that any procedural errors in the timing of the notice and 
the RO's consideration of the claims were insignificant and 
non prejudicial to the veteran.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Pelegrini, supra; Bernard v. Brown, 
4 Vet. App. 384 (1993).

The record also reflects that VA assisted the veteran by 
obtaining available service medical records and post-service 
treatment records.  Neither the veteran nor his 
representative has identified any available, outstanding 
evidence that could be obtained to substantiate the claims.  
The Board is also unaware of any such available evidence or 
information.  Furthermore, the veteran has been afforded an 
appropriate VA examination to determine the etiology of his 
current hearing loss disability and tinnitus.  In sum, the 
Board is satisfied that VA has complied with the duty to 
assist provisions of the VCAA and the implementing 
regulations.  

Accordingly, the Board will address the merits of the 
veteran's claims. 

Factual Background

The veteran served on active duty from May 1965 to April 
1967.  Service personnel records note that the veteran's last 
duty assignment was with an artillery division.  The veteran 
did not receive any combat medals or citations.

Service medical records are negative for complaints or 
findings related to tinnitus.  A May 1965 enlistment 
examination report notes that pure tone thresholds, in 
decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
5
10
LEFT
5
5
10
65
50

The diagnosis was defective hearing, high frequency, left 
ear.  The veteran was found to be physically qualified for 
induction.  Service medical records are otherwise negative 
for complaints or findings of hearing loss disability.  An 
April 1967 report of medical history notes that the veteran 
denied ever having hearing loss.  An April 1967 separation 
examination report notes that pure tone thresholds, in 
decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
-
0
LEFT
0
0
0
-
0

The veteran was found to be physically qualified for 
separation.

A November 1976 private treatment record notes the veteran's 
complaints of occasional dizziness for three months.  The 
veteran also complained of nausea and ringing in his ears for 
the past hour.  An audiogram revealed high frequency hearing 
loss.  The record of a follow up examination later that month 
notes the veteran's complaints of dizziness, hearing loss, 
and ringing in his ears.  The diagnosis was vertigo, rule out 
Meniere's Disease.

A January 1977 private audiogram notes clinical findings of 
high frequency sensorineural hearing loss.  Private treatment 
records note that the veteran was hospitalized from May to 
June 1977 with complaints of episodes of a sudden onset of 
vertigo, nausea and vomiting.  The veteran also reported 
noticing some diminution of hearing in both ears recently.  
The diagnosis at discharge was Meniere's syndrome.  

In June 1978, the veteran was seen with complaints of ringing 
in both ears, left greater than right.  He also complained of 
problems hearing.  

In February 1979, the veteran was seen with complaints of 
ringing in both ears for about a month.  The veteran reported 
that he was around heavy equipment a lot of the time, but he 
used ear protection.  In June 1979, the veteran was seen with 
ongoing complaints of ringing in his left ear; his right ear 
was doing fine.  The examiner stated that the veteran was 
"no longer around noise."  He suggested the possibility of 
using a noisemaker.  

In October 2000, the veteran submitted a claim for service 
connection for hearing loss disability.  

A May 2001 VA examination report notes the veteran's 
complaints of bilateral hearing loss and constant tinnitus 
since 1967.  He reported a history of noise exposure during 
his military service.  Specifically, he was assigned to an 
artillery unit for one year while in Vietnam but had no ear 
protection; he was exposed to noise from eight-inch guns and 
175 Howitzers.  The veteran denied any post-service 
occupational or recreational noise exposure.  On the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
60
65
75
LEFT
20
30
65
90
85

Speech audiometry revealed speech recognition ability of 52 
percent in both ears.  The diagnosis was mild sloping to 
severe bilateral high frequency sensorineural hearing loss.

VA outpatient treatment records dated from August 2001 to 
September 2001 note the veteran's ongoing treatment for 
bilateral hearing loss disability.  In August 2001, the 
veteran was issued hearing aids.  In September 2001, the 
veteran reported that his left hearing aid needed to be 
repaired.

An April 2002 VA examination report notes that the examiner 
reviewed the veteran's service medical records and claims 
file, and noted that while the veteran's enlistment physical 
examination showed hearing within normal limits in the right 
ear and a moderate high frequency hearing loss in the left 
ear, his separation examination showed hearing within normal 
limits in both ears.  The examiner also noted that both the 
entrance and the separation examination reports are negative 
for complaints related to hearing loss or tinnitus.  The 
examiner concluded, "The results of the separation from 
service hearing tests indicate that it is unlikely that the 
[veteran's] current hearing loss and tinnitus were related to 
his military service."

VA outpatient treatment records dated from July 2003 to 
December 2004 note the veteran's ongoing treatment for 
bilateral hearing loss disability.  In July 2003, no change 
in the veteran's hearing was noted.  In December 2004, the 
veteran reported that he was unable to hear with his hearing 
aids.  Examination revealed a severe high frequency hearing 
loss bilaterally.  Maximum word recognition scores were 44 
percent in the right ear and 56 percent in the left ear.  New 
hearing aids were ordered for the veteran.

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2004).  
Moreover, service incurrence or aggravation of organic 
disease of the nervous system (to include sensorineural 
hearing loss) may be presumed if it is manifested to a 
compensable degree within a year of the veteran's discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection also may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

The Board notes that impairment in hearing acuity is not 
considered a disability for purposes of an award of service 
connection unless audiometric test results, including speech 
recognition scores, have reached a certain level.  The 
provisions of 38 C.F.R. § 3.385 provide that:

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.

With respect to the veteran's claim for service connection 
for hearing loss disability, the Board notes that although 
the veteran's entrance examination report shows findings of 
high frequency defective hearing of the left ear, service 
medical records do not show that the veteran ever complained 
of problems hearing during his military service.  
Furthermore, no evidence of hearing loss disability was found 
on the examination for discharge.  At that time, the veteran 
denied any history of hearing loss.

The Board also notes that there is no post-service medical 
evidence of any complaints of hearing loss in the year 
following the veteran's discharge.  The first post-service 
evidence related to hearing loss disability is a November 
1976 private treatment record, which notes the veteran's 
complaints of hearing loss.  A private treatment record dated 
in February 1979 notes that the veteran reported frequent 
exposure to noise from heavy equipment.  

The veteran currently has hearing loss disability as defined 
by 38 C.F.R. § 3.855; however, no health care professional 
has suggested that this hearing loss disability is 
etiologically related to the veteran's service.  Rather, in 
April 2002, a VA examiner opined that it is unlikely that the 
veteran's current hearing loss disability is related to his 
military service.

In essence the evidence of a nexus between the current 
hearing loss disability and the veteran's military service 
consists of the veteran's own statements.  This is not 
competent evidence because laypersons, such as the veteran, 
are not qualified to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

In the absence of competent evidence of a relationship 
between the veteran's hearing loss disability and his period 
of active duty, service connection for hearing loss 
disability must be denied. 

With respect to the veteran's claim for service connection 
for tinnitus, the Board notes that the veteran's service 
medical records are negative for complaints or findings 
related to tinnitus.  The veteran is currently diagnosed with 
tinnitus; however, the first medical evidence of tinnitus, as 
noted above, is a November 1976 private treatment record, 
which reflects that the veteran reported complaints of 
ringing in his ears.

In addition, there is absolutely no medical evidence of a  
nexus, or relationship, between the tinnitus first diagnosed 
post service and the veteran's active military service.  In 
fact, in April 2002, a VA examiner opined that it is unlikely 
that the veteran's current tinnitus is related to his 
military service.

The evidence of a nexus between the veteran's tinnitus and 
his military service is limited to the veteran's own 
statements.  This is not competent evidence since laypersons, 
such as the veteran, are not qualified to render an opinion 
concerning medical causation.  See Espiritu, supra.

In the absence of competent evidence of a relationship 
between the veteran's tinnitus and his period of active duty, 
service connection for tinnitus must be denied. 

In conclusion, the Board has determined that the 
preponderance of the evidence is against the veteran's claims 
for service connection for bilateral hearing loss disability 
and tinnitus.  In so concluding, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claims, that doctrine is not applicable.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to service connection for bilateral hearing loss 
disability is denied.

Entitlement to service connection for tinnitus is denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


